STATE OF MICHIGAN

                             COURT OF APPEALS



ANTHONY V. MARROCCO,                                        UNPUBLISHED
                                                            June 16, 2016
              Plaintiff-Appellee,

v                                                           No. 326575
                                                            Macomb Circuit Court
OAKLAND MACOMB INTERCEPTOR DRAIN                            LC No. 2013-002615-CZ
DRAINAGE DISTRICT, JIM NASH, and
MICHAEL GREGG,

              Defendants-Appellants.


ANTHONY V. MARROCCO,

              Plaintiff-Appellant,

v                                                           No. 327614
                                                            Macomb Circuit Court
OAKLAND MACOMB INTERCEPTOR DRAIN                            LC No. 2013-002615-CZ
DRAINAGE DISTRICT, JIM NASH, and
MICHAEL GREGG,

              Defendants-Appellees.


Before: TALBOT, C.J., and MURRAY and SERVITTO, JJ.

SERVITTO, J. (concurring).


       I concur in the result only.




                                                     /s/ Deborah A. Servitto




                                          -1-